When this action to recover damages for personal injuries came on for trial by the court and a jury, the parties stipulated as to the facts, which indicate that appellant, a pedestrian on a public street, was struck by a window cleaning brush dropped by defendant George Fiedler from a window on the fifth floor of a building owned by respondent 443-4th Ave. Corp., and managed by respondent Williams & Co., Inc., and that defendant Fiedler, an independent contractor, was hired by respondent Stein-berg Bros., Inc., the tenant of the suite from which the brush was dropped. Defendant Fiedler having defaulted, the action was severed as to him, and the court granted motions to dismiss the complaint as to the owner, the agent and the tenant. The appeal is from the judgment entered thereon. Judgment, insofar as it is in favor of respondents 443-4th Ave. Corp. and Williams & Co., Inc., affirmed, without costs. No opinion. Judgment, insofar as it is in favor of respondent Steinberg Bros., Inc., reversed and a new trial granted, with costs to abide the event. Whether danger was inherent in the work contracted for or should have been reasonably anticipated were questions of fact for the jury’s determination (Wright v. Tudor City Twelfth Unit, 276 N. Y. 303; Kammerman v. 170 St. Pharmacy, 269 App. Div. 430, affd. 295 N. Y. 631; Lockowitz v. Melnyk, 1 A D 2d 138). Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.